ON PETITION FOR REHEARING.
Appellant has filed a petition for a rehearing of this cause which is supported by a vigorous brief. This court understands that appellant, in her proceeding in the court below, sought to be relieved from the effect of a judgment, under Sec. 423 Burns 1926, Acts 1921, p. 277. But in order to entitle herself to relief under that statute, she must allege facts showing that the judgment was taken against her, "through her mistake, inadvertence, surprise or excusable neglect." Counsel for appellants, in their brief in support *Page 333 
of their petition, say: "Of course, there was no charge of collusion, fraud or deceit. The case did not proceed upon any such ground. . . . It was planted upon the clear legal right under this statute to obtain relief from this judgment long enough to be permitted to defend." What that legal right is, does not appear in the complaint, unless it is the single fact that at the time of the proceedings in the cause of action where the judgment was rendered, from which appellant now seeks relief, she was a minor. Counsel permit themselves to be unduly wrought up concerning the consideration given to the acts of the guardian ad litem by this court in its original opinion. It is admitted by appellant that the court had jurisdiction over her person and the subject matter of the action. The record shows that the minority of appellant was suggested to the court, whereupon, as was his duty, and as Sec. 266 Burns 1926 provides, he appointed a guardian ad litem to appear for and defend appellant's rights. We have a right to infer from the proceedings appearing in the record that the court was fully aware of the nature and importance of the litigation, of the necessity of adequate and full protection for appellant's rights, and therefore appointed as guardian ad litem to represent her and the other minor defendants a member of the bar, who was both vigilant and skillful in the performance of his duties, and in the protection of the rights of his wards. "Although it is the policy of the law to protect the interests of an infant litigant, once this is done, an infant litigant over whom jurisdiction has been duly obtained, except as otherwise provided by statute, is 2-4.  subject and bound by the same rules of procedure as an adult litigant, his responsibilities as recognized by the law of the land being enforced against him." 31 C.J. § 248, p. 1112, § 298, p. 1141. "An infant is ordinarily bound by acts done in good faith by his solicitor or counsel in the *Page 334 
course of the suit, to the same extent as a person of full age. . . . And a compromise, appearing to the court to be for the benefit of an infant, will be confirmed without a reference to a master; and, if sanctioned by the court, cannot be afterwardsset aside except for fraud." (Our italics.) Thompson v.Maxwell, etc., Co. (1897), 168 U.S. 451, 42 L.Ed. 545. "While courts should be, and are, tenacious of the rights of 5.  minors, yet they must proceed within recognized rules of equity, as well as of law." Miedreich v. Lauenstein
(1908), 172 Ind. 140, 86 N.E. 963. So it is quite apparent that the exhaustive and thorough discussion of questions, much the same, in the case of Young v. Wiley (1914), 183 Ind. 449, 107 N.E. 278, and the rules of law therein announced, even though that case involved a collateral attack on a judgment, apply in this cause.
The statute under which appellant says she is proceeding does not apply or afford relief from errors of law committed by 6.  the court. Thompson v. Harlow (1897), 150 Ind. 450, 50 N.E. 474.
The case of Macy v. Lindley (1913), 54 Ind. App. 157, 99 N.E. 790, upon which appellant relies to sustain her cause of action, involves facts easily distinguished from the instant case and is not applicable here.
Petition for rehearing is overruled.